Case 2:21-cv-12770-CCC-JSA Document 16-2 Filed 06/21/21 Page 1 of 4 PageID: 247




 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY

  PAUL KURLANSKY, HELAINE KURLANSKY,
  MARTIN EPSTEIN, HERBERT ENNIS, JUDITH
  ENNIS, MORDECAI APPLETON, HENRY KATZ,
  LILA KATZ, JOAN KATZ, GLENN KATZ, and
  JUDITH SINGER,
                          Plaintiffs,

                 -against-

  1530 OWNERS CORP.; MOE MARSHALL,
  ELLEN GERBER, KENNETH LIPKE, CAROL
  LICHTBRAUN, JUSTIN WIMPFHEIMER,
  PATRICIA DI CONSTANZO, and MARK
  O’NEILL, Individually and as Members of the Board
  of Directors of 1530 Owners Corp., and;
  FIRSTSERVICE RESIDENTIAL,
                                Defendants.



     DECLARATION OF HELAINE KURLANSKY PURSUANT TO 28 U.S.C. § 1746
    IN SUPPORT OF PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

 I, Helaine Kurlansky, hereby declare under penalty of perjury:

        1.      I am a plaintiff in the above-captioned proceeding and I am a resident of the

 Colony in Fort Lee, New Jersey, where I have been living with my husband, Paul Kurlansky, for

 just under two years. Paul and I reside in the Colony’s South Tower in apartment PHC on the

 thirty-second floor. I am familiar with the facts and circumstances set forth herein. I submit this

 Declaration in support of Plaintiffs’ Application for Preliminary Injunction.

        2.      As an observant Jew, my religious beliefs are informed by thousands of years of

 Jewish tradition. Part of my strongly-held religious beliefs is the primacy of halakha, or the

 Jewish legal system, which establishes a framework for my entire life. A second core element of

 my beliefs is kehillah, or community, and the importance of joining together with members of
Case 2:21-cv-12770-CCC-JSA Document 16-2 Filed 06/21/21 Page 2 of 4 PageID: 248




 my community to pray, study, and worship, to mourn at sad times and to celebrate in times of

 joy.

        3.      A core part of my adherence to Jewish law is my observance of the Sabbath, the

 Jewish day of rest, which spans from Friday evening until Saturday night. On the Sabbath, and

 certain Jewish holidays, many observant Jews refrain from certain activities, including the use of

 electronic and certain mechanical devices. For example, many observant Jews, including myself,

 do not press elevator buttons or use telephones on the Sabbath and certain Jewish holidays.

 Doing so would violate my sincerely held religious beliefs.

        4.      I am familiar with the fact that the Colony’s service elevators are equipped with a

 Sabbath mode that allows the elevators to be pre-programmed to stop at certain floors, obviating

 the need for any button pushing. I am also familiar with the Colony’s longstanding practice, in

 the absence of a Sabbath elevator, of assisting observant Jewish residents with the elevators on

 the Sabbath and certain Jewish holidays by pressing buttons for the residents—a service that my

 husband and I utilized, but which has now also been scuttled.

        5.      I am 67 years old and although I can climb stairs, it is exceedingly easier to use

 the elevator. I cannot climb all the flights to get to my apartment on the thirty-second floor.

        6.      My husband and I decided to move to the Colony based in part on the

 representations made to us by Mr. Moe Marshall, the President of the Colony’s Board of

 Directors. My real estate broker arranged for Mr. Marshall to meet me when my husband and I

 were considering purchasing a unit at the Colony. On one such visit, Mr. Marshall assured me

 that there would soon be a Sabbath elevator in the building. Indeed, we purchased our apartment

 after a majority of the Colony’s shareholders voted to approve the Colony’s Sabbath elevator

 program on May 19, 2019. Mr. Marshall also explained that the longstanding building practice
                                                  2
Case 2:21-cv-12770-CCC-JSA Document 16-2 Filed 06/21/21 Page 3 of 4 PageID: 249




 of staff pushing the elevator buttons for Sabbath observers. This assurance was corroborated by

 direct discussions with long-standing observant Jewish residents who had benefited from this

 practice on a regular basis for well over a decade. Based on these assurances, we purchased our

 apartment at the Colony.

        7.      But after we moved to the Colony, the Board terminated the Sabbath elevator

 program and prohibited staff from assisting us. Since then, I have contributed to the cost of

 hiring someone from outside the Colony to assist with the elevators on the Sabbath. But this is

 not a suitable replacement for either the Sabbath elevator program or the prior staff assistance.

 The small window of time allotted does not allow my husband and me to leave our apartment

 other than for attending synagogue. At present, my husband and I no longer can have guests

 over to visit, have meals with other building residents who live on different floors, or go to other

 synagogue or communal events that take place at times other than those designated for prayer

 services. In early June there was a social event at the synagogue, held on Sabbath afternoon,

 which I was not able to attend because the hired assistant was not there for that later time. With

 the majority of our neighbors now vaccinated with the COVID vaccine and our synagogue now

 completely reopen, it has become increasingly more frustrating that we cannot enjoy Sabbath

 meals and other social gatherings together again after such a long time apart.

        8.      When we purchased our apartment at the Colony, we specifically purchased a

 larger apartment to accommodate our many family members that come to visit, including and

 especially on the Sabbath. With the danger of COVID subsiding as rates of vaccination increase,

 and with the summer months approaching, we are currently unable to resume the practice of

 hosting our children and grandchildren for the Sabbath. It is too difficult for our grandchildren,

 some that require strollers, to come visit without the ability to use a Sabbath elevator. Moreover,
                                                  3
Case 2:21-cv-12770-CCC-JSA Document 16-2 Filed 06/21/21 Page 4 of 4 PageID: 250
